Per Curiam:
The negligence for which plaintiff recovered was that by a superintendent. The buckets in which the concrete was let down into the cofferdam dumped their contents upon being unlatched. But as some of the concrete would adhere it had been the practice to right and relatch the emptied bucket before hoisting it up. To save delay in the course of this work the superintendent changed the practice so established, and had directed that the emptied bucket be forthwith hoisted unlatched. This increased its tendency to swing. Plaintiff, who was standing on the crossbracing above the bucket, had not been told of this change and was struck in the face by the bucket’s sudden oscillation as it rose.
The facts of this accident, standing uncontradicted, justified the jury in finding negligence.
Whether the defendant corporation was plaintiff’s employer in fact, instead of the Metropolitan Bridge and Construction Company, was an issue not to be determined solely by the papers introduced by the defense. The jury could consider how plaintiff had been hired, the office buildings bearing defendant’s business sign and the initials cut in the tools being used, as bearing on defendant’s actual relation as an employer. The trial court rightly refused to set aside a verdict for plaintiff thus supported. (McCherry v. Snare & Triest Co., 130 App. Div. 241; affd., 198 N. Y. 532; McKenna v. Snare & Triest Co., 147 App. Div. 855; Summo v. Snare & Triest Co., 166 id. 425.)
Neither was the notice of injury invalid because addressed *130to three corporations besides the defendant. The city of New York owned this bridge. It contracted for its erection with the Maryland Steel Company. When hut six or seven days were left in which to give the statutory notice, plaintiff, for greater caution, addressed it to the Maryland Steel Company, the Snare & Triest Company, the Metropolitan Bridge and Construction Company, and to the city. It stated a- “ claim against you and each of you for money damages for personal injuries sustained by him on April 21, 1908, while in your employ at the New Blackwell’s Island Bridge approach,” etc. As the notice reached this defendant, who was duly named therein and has now been found by the jury to be the employer in fact, and was served in time, it should not fail because of the precaution (which is not shown to have been to mislead) to include others whom at the time plaintiff supposed the proofs might possibly connect with the acts of this superintendent.
We cannot hold that the verdict was excessive, in view of the evidence of the serious and lasting injuries to plaintiff’s head, nose and eyes, with resulting double vision, which testimony to such physical hurts stands uncontradicted.
After careful consideration of the other objections urged on behalf of the appellant, we find no sufficient ground to disturb the judgment.
The judgment and order are, therefore, affirmed on the law and on the facts, with costs.
Present — Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ.
Judgment and' order unanimously affirmed on the law and on the facts, with costs.